Citation Nr: 1046137	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-40 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a chronic bilateral 
acquired eye disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had certified active service from September 1961 to 
August 1962.  He also had additional duty in the Reserves.

This matter is before the Board of Veteran's Appeals (Board) on 
appeal from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the current appellate claim.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

In December 2007, the Board remanded this case for further 
development.  Although the additional delay is regrettable, for 
the reasons detailed below the Board concludes that another 
remand is necessary in this case.  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  Temporary or intermittent 
flare-ups of symptoms of a preexisting condition, alone, do not 
constitute sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Active service includes any period of active duty for training 
(ACDUTRA) during which the individual was disabled from a disease 
or an injury incurred in the line of duty, or a period of 
inactive duty training during which the veteran was disabled from 
an injury incurred in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed for 
the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the 
National Guard. 38 U.S.C.A. § 101(26), (27).

Vision loss - a refractive error of the eye - is one of the 
specific conditions that VA does not grant service connection 
for, as it is not considered a disability for VA purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9.  Such a condition is part of a life-
long defect, and is normally a static condition which is 
incapable of improvement or deterioration.  See VAOGCPREC 67-90 
(1990).  Therefore, for service connection to be granted, the 
record must reflect the Veteran has an acquired eye disability 
that was incurred in or otherwise the result of his active 
service.

In this case, as noted in the December 2007 remand, Reserve and 
National Guard personnel and medical documentation of record 
indicates that the Veteran had periods of active duty/active duty 
for training during the years 1954 through 1984.  Further, the 
service medical documentation of record indicates that the 
Veteran was treated by military medical personnel for esotropia 
and squamous blepharitis in February 1962.  The report of the 
Veteran's June 1962 Army physical examination for release from 
active duty relates that the he was advised to undergo an eye 
operation during active service.

In view of the foregoing, the Board remanded this case in 
December 2007 for the Veteran, in part, to be accorded a VA 
medical examination to address the nature and etiology of his 
claimed bilateral acquired eye disorder.  The Board's remand 
directives requested that the examiner provide a response to 
various questions regarding whether a current disability was 
related to service, to include any period(s) of ACDUTRA and 
inactive duty training, and whether any such eye disorder was 
either incurred during or subsequently aggravated by (beyond its 
natural progress) the Veteran's service.

The United States Court of Appeals for Veterans Claims (Court) 
has held that "a remand by ... the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance with 
the remand orders.  We hold further that a remand by ... the Board 
imposes upon the Secretary of Veterans Affairs a concomitant duty 
to ensure compliance with the terms of the remand."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In this case, the Veteran was accorded a VA medical examination 
of his eyes in April and October 2009, both of which were 
conducted by the same examiner.  

The April 2009 VA examination diagnosed pseudophakia both eyes; 
amblyopia left eye secondary to strabismus; and corneal scar 
right eye with pannus secondary to chemical injury that occurred 
approximately seventeen (17) years earlier.  The examiner also 
noted the Veteran's visual acuity at the time of his entry and 
release from active duty, and stated that, in summary, the 
Veteran had a bilateral refractive condition going on active duty 
with amblyopia in the left eye, and had a refractive condition 
with amblyopia in the left eye on release from active duty in 
1962.  

The subsequent October 2009 VA medical examination provided some 
clarification as to the prior April 2009 examination.  For 
example, it was noted that the diagnosed pseudophakia both eyes 
was artificial lens implantation.  The examiner also stated that 
the strabismus amblyopia was congenital, and unrelated to the 
Veteran's active or inactive duty.  Further, the examiner added 
new diagnoses of mild corneal pannus left eye secondary to 
chemical burn injury 17 years earlier; and glaucoma of the right 
eye, unrelated to the Veteran's active or inactive duty.  

The Veteran's accredited representative contended in a November 
2010 statement that the aforementioned VA medical examinations 
were inadequate for resolution of this case, and not in 
compliance with the Board's remand directives.  Among other 
things, the representative asserted that neither examination 
provided an opinion as to the aggravation, providing only the 
induction and separation examination results.  The representative 
also contended that neither examination provided an opinion as to 
the etiology of all of the Veteran's eye conditions; that the 
only such opinion was in regard to the corneal scar of the right 
eye.  Moreover, the representative asserted that both 
examinations appeared short and cursory, neither providing a 
clear etiology and explanations.  

The Board must concur with the aforementioned contentions 
regarding the adequacy of the April and October 2009 VA medical 
examinations.  The VA examiner did not provide an opinion as to 
whether all of the Veteran's diagnosed eye disorders were 
causally related to his military service, as directed by the 
December 2007 remand.  Moreover, no rationale appears to have 
been provided in support of those opinion(s) that certain 
conditions were unrelated to the Veteran's active or inactive 
duty.  As noted by the Veteran's representative, the Court has 
held that held that a medical examination report must contain not 
only clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  In other words, an examination that 
provides an etiology opinion without a rationale is inadequate.  
The Court has further held that once VA has provided a VA 
examination, it is required to provide an adequate one, 
regardless of whether it was legally obligated to provide an 
examination in the first place.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).

In view of the foregoing, the Board must find that the April and 
October 2009 VA medical examinations, in their present form, are 
inadequate and not in compliance with the December 2007 remand 
directives.  Pursuant to the holding of Stegall, supra, the case 
must once again be remanded in order for the VA examiner to 
provide clarification as to his opinion(s) in this case.  See 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

If the examiner who conducted the April and October 2009 VA 
examinations is unavailable, then a new VA medical examination 
should be accorded to the Veteran for clarification regarding the 
etiology of his current eye disorder(s).  

Since a new examination may be necessary in the instant case, the 
Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  The 
provisions of 38 C.F.R. § 3.655 addresses the consequences of a 
veteran's failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  At (b) it is 
provided that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim shall 
be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his eyes since 
October 2009.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran's VA 
claims folder should be returned to the 
examiner who conducted the April and 
October 2009 VA medical examinations for 
clarification as to his opinions.

The VA examiner must express the following 
opinion(s) in regard to the Veteran's 
current eye disorder(s):  Whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that any 
identified chronic acquired eye disorder 
had its onset during active service/active 
duty; is etiologically related to the 
Veteran's in-service eye symptomatology; or 
otherwise originated during or is causally 
related to active service/active duty.  If 
the eye disorder became manifest during a 
period of inactive duty for training or 
active duty for training (ACDUTRA), the 
examiner should specify whether such eye 
disorder was the result of an injury or a 
disease; as well as identify whether such 
eye disorder was either incurred during or 
subsequently aggravated by (beyond its 
natural progress) the Veteran's service.

A complete rationale for any opinion 
expressed must be provided.

If the examiner who conducted the April and 
October 2009 VA medical examinations is 
unavailable, then a new VA medical 
examination should be accorded to the 
Veteran for clarification of the requested 
opinion(s).

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
last SSOC in November 2009, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this remand, 
the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


